Name: 84/309/EEC: Council Decision of 8 May 1984 relating to point 2 of the Voluntary Restraint Agreements on mutton, lamb and goatmeat between the European Economic Community and Austria, Bulgaria, Czechoslovakia, Hungary, Iceland, Poland, Uruguay and Yugoslavia
 Type: Decision
 Subject Matter: cooperation policy;  international trade;  animal product
 Date Published: 1984-06-09

 9.6.1984 EN Official Journal of the European Communities L 154/36 COUNCIL DECISION of 8 May 1984 relating to point 2 of the Voluntary Restraint Agreements on mutton, lamb and goatmeat between the European Economic Community and Austria, Bulgaria, Czechoslovakia, Hungary, Iceland, Poland, Uruguay and Yugoslavia (84/309/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas under the Voluntary Restraint Agreements concluded with the European Economic Community on mutton, lamb and goatmeat or live sheep and goats, the non-member countries in question undertook, in exchanges of letters, to limit the amount of their exports to certain Community markets considered to be sensitive areas; whereas those undertakings, however, expire on 31 March 1984; Whereas there has been no change in the circumstances which led to these areas to be recognized as sensitive; whereas provision should therefore be made for extending the arrangements concerning restrictions on exports to those areas; Whereas the Commission has conducted negotiations to that end in Austria, Bulgaria, Czechoslovakia, Hungary, Iceland, Poland, Uruguay and Yugoslavia; whereas these negotiations resulted in the initialling of an Agreement with each of those countries, HAS DECIDED AS FOLLOWS: Article 1 1. The exchanges of letters concerning point 2 of the Voluntary Restraint Agreements on trade in mutton, lamb and goatmeat are hereby approved on behalf of the European Economic Community with the following countries:  Austria,  Bulgaria,  Czechoslovakia,  Hungary,  Iceland,  Poland,  Uruguay,  Yugoslavia. 2. The texts of the exchanges of letters are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the exchanges of letters referred to in Article 1, in order to bind the Community. Done at Brussels, 8 May 1984. For the Council The President M. ROCARD